Title: To James Madison from John Carroll, 17 November 1806
From: Carroll, John
To: Madison, James



Balte. Nov. 17 1806.

Mr. Brent has laid before you my letter to him of the 11th., in which I proposed to have the honr. of addressing you soon after and more fully on the Same subject.  You may perhaps recollect, that a considerable time ago I had Some conference with you on the affairs of the R. Cath: church in Louisiana, having even then been authorised to take order for its regular administration, and to recommend two or three clergymen suitable qualities to take charge thereof it, one of whom would be constituted its Bishop; under the express provision, that this might be done without giving offence or displeasure to the government of the U. States.  At that time, I had Some expectation of recommending a clergyman to be instituted, as Bishop of New Orleans, whose attachment to the U. States was unequivocal, & who at the Same time would be acceptable to the original inhabitants of Louisiana, & keep them well affected to our government, and their other fellow citizens.  I was not So Satisfied with the accts of Louisiana of the Clergymen living there, as would justify a recommendation of any of them;  I therefore directed my views to two who, tho’ Frenchmen, have been long resident in this Country, and steady in their attachment to it.  But the removal of either of them to Louisiana was rendered impracticable, and circumstances have Since occurred, which perhaps make it unadvisable in the opinion of this government, to nominate for the Bc. of that country any native of France, or Spain.  I therefore declined hitherto taking any concern in this business, tho the Situation of the church there has long required & requires more particularly a prompt interference, not only for the interests of religion, but likewise for quieting & composing the minds of the Inhabitants.


   For the impt. trust, wch. requires not only a virtuous, but very prudent conduct, great learning, especially in matters of a religious nature; & Suffct. resoln to remove gradually the disorders, wch. have grown up during the relaxed State of civil & ecclesiastical authority.
You will observe, that my first commission to take a provisional charge of the Diocese of N. O. was received long before the intermedling of the Emperor Napoleon.  This has been procured, as I am credibly informed from N. Orleans, by a mission to Paris from a Mr. Castillon, who is at the head of the municipality, and an artful Spanish Friar, Antonio de Sedilla, the intimate friend of the Marquis of Casa Calvo.  This mission was intrusted to a certain Castanedo, who was furnished with $4000, to obtain a recommendation from the Emperor Napoleon for the immediate nomination of de Sedilla to the Bishopric: but the attempt has completely miscarried, as you will See by the duplicate copy of the commission sent to me, which I take the liberty of inclosing, & request the favour of its being restored to me, at your convenience.  To this commission allow me to Subjoin an extract from a letter of Cardl. Pietro, Prefect of the Congregation de propagandâ fide at Rome, which I received at the Same time.  Speaking of the information, I had Sent concerning the State of religion in New Orleans, & referring to his former letter to me, he Says; "respondimus we answer &c’.  From which it appears that the acquiescence of our government is necessary, with respect to the measures to be adopted for settling the ecclesiastical state of Louisiana.
Something, is immediately necessary, as has been mentioned before, to proceed to determine on the choice of a subject, fit to be recommended for the future Bishop.  If a native of this Country, or one, who is not a Frenchman, tho well acquainted with the language, cannot be procured, would it be Satisfactory to the Executive of the U. S. to recommend a native of France, who has long resided amongst us, and is desirous of continuing under this government?  In the mean time, as the only clergyman in Louisiana, in any degree qualified to act with vigour & intelligence in restoring order in the Cat. Ch. is a French Emigrant priest, far from any attachment to the present system of his country, may he be appointed to act as my Vicar without the disapprobation of our Executive?  I have many reasons to believe that this person rejoices Sincerely in the cession of that country to the U. S.
